Opinion by
Judge Pryor:
An indictment must allege the offense with such certainty as to enable the accused to know what he is called upon to defend and to constitute a bar to any subsequent' prosecution for the same offense.
In this indictment there is no description of the bank bills alleged to have been stolen either as to the number of bills, or the *62amount, and no description whatever given, except that a number of United States treasury notes and national bank notes were feloni-ously taken by the accused.
The accused from: this accusation is unable to know whether he is charged with stealing two bank notes or twenty bank notes of the denomination of .five dollars or one hundred dollars, and hence could prepare no defense based upon the idea that he had and owned as his own property certain treasury notes answering the description given by the indictment, as he is in entire ignorance as to the description of the paper the commonwealth will produce evidencing his guilt.
The judgment is affirmed.
-, for appellee.